ON MOTION
ORDER
Solux Corporation moves to voluntarily dismiss Appeal No. 2013-1672. Synbias Pharma responds. Synbias moves without opposition for an extension of time to file its opening brief in Appeal No. 14-1287 by June 4, 2014.
Solux requests that its appeal be dismissed “neither with nor without prejudice.” The court generally does not indicate whether an appeal is dismissed with or without prejudice. Instead, it is the court’s practice to simply “dismiss” when an appellant seeks to voluntarily dismiss its appeal.
Accordingly,
It Is Ordered That:
(1) The motion to dismiss is granted. Appeal No. 2013-1672 is dismissed.
(2) Each party shall bear its own costs in Appeal No. 2013-1672.
(3) The revised official caption for Appeal No. 2014-1287 is reflected above.
(4) The motion for extension of time is granted. Synbias’s opening brief in Appeal No. 2014-1287 shall be due by June 4, 2014.